Citation Nr: 1826870	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

4. Entitlement to service connection for bilateral cataracts, to include as secondary to diabetes mellitus.

5. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to February 1975.  Service personnel records show that the Veteran served at Takhli Royal Thai Air Force Base in Thailand. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin RO.  Jurisdiction is now with the Houston, Texas RO.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for ischemic heart disease, bilateral cataracts, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, his diabetes mellitus was due to herbicide exposure while stationed at Takhli Royal Thai Air Force Base (RTAFB) in Thailand during service. 
2. 
The competent and probative medical evidence of record establishes that the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus have been met.  38 C.F.R. §§ 1110, 5107 (2012); 48 C.F.R. §§ 3.102, 3.303, 3.310) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Certain diseases (including diabetes mellitus) associated with exposure to herbicides such as Agent Orange may be entitled to service connection on a presumptive basis; type II diabetes mellitus is among such diseases.  38 C.F.R. § 3.309 (e). VA regulations provide that exposure to herbicides may be presumed for veterans who, in specified circumstances and during specified times, served in Vietnam or the Demilitarized Zone of Korea; or who operated, maintained, or served aboard certain U.S. Air Force aircraft.  38 C.F.R. § 3.307 (a)(6). 

Diabetes Mellitus

The Veteran asserts that his diagnosed diabetes mellitus is related to his active service.  Specifically he contends that his diabetes mellitus is due to exposure to herbicide during his service at Takhli Royal Thai Air Force Base in Thailand.  He contends that because of the duties of his service he worked near the base perimeter and therefore herbicide exposure should be conceded.

VA has determined that a special consideration of herbicide exposure on a facts found or direct basis be extended to Veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the RTAFBs, including Takhli, and performed duties which placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron;  or those who are otherwise shown to be near the air base perimeter by evidence of daily work duties, performance evaluations, or other credible evidence.  Herbicide exposure would be conceded.  For those veterans, however, for which the evidence does not establish duties which placed them on or near the perimeters of the base, the RO is to provide the Veteran with information regarding herbicide use in Thailand and give the Veteran an opportunity to furnish additional information regarding exposure.  Thereafter, a determination is to be made regarding whether sufficient information has been provided by the Veteran to either verify herbicide exposure or request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The Veteran's service personnel records indicate he served at Takhli with as a Crew Chief for EB-77 Aircrafts.  His principle duty was listed as a mechanic.  

In August 2013 a formal finding was issued by the RO that there was insufficient information to request research from the Joint Service Records Research Center (JSRRC) of the Veteran's Agent Orange exposure.  It was noted that the Veteran served as a Crew Chief for EB-77 Aircraft during his service at Takhli RTAFB from December 1968 to November 1969.  His duties listed were "pre and post flight inspections, phase inspections, service aircraft systems, research voucher numbers for parts, launch and recover aircraft and assist in maintenance of ground equipment."  The RO found that while the Veteran was stationed on Takhli RTAFB, there was no evidence he participated in security details or was otherwise assigned duties along the perimeter of the base.

In January 2018 the Veteran testified at the hearing before the undersigned that the execution of his duties brought him along the perimeter of Takhli RTAFB.  He testified that he had to go to the trim pad located at the end of the runway down at the perimeter to run aircraft engines for repairs.  He further testified that he had a specific license that authorized him to do so and he was the only one with that responsibility.  He specified that the trim pad was a little more than 100 feet from the perimeter of the base.  He also specified that he would have to do this six or seven times a month.  

Based on the evidence of record, the Board concludes that the Veteran likely performed duties which placed him on or near the perimeter of the base and herbicide exposure is conceded.  The Board recognizes that a formal finding was issued that there was insufficient information to request unit records for Agent Orange exposure verification based on the description of the Veteran's duties while service at Takhli RTAFB.  However, the Veteran provided competent testimony that the real life performance of these duties brought him close to the perimeter of the base, specifically within 100 feet.  Accordingly, in light of his credible testimony of the performance of his duties and the fact that diabetes mellitus are presumptive diseases associated with herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, service connection is warranted on a presumptive basis. Reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Erectile Dysfunction

The Veteran asserts that his diagnosed erectile dysfunction is a result of his now service-connected diabetes mellitus.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.   38 C.F.R. § 3.310.  

On November 2013 VA examination, the examiner found that the Veteran had erectile dysfunction that was "likely related to diabetes and hypertension."

Accordingly as service connection for diabetes mellitus is granted above, and as the November 2013 VA examiner found that the Veteran's erectile dysfunction was related to his diabetes mellitus, service connection for erectile dysfunction, as secondary to diabetes is granted. 


ORDER

Service connection for diabetes mellitus is granted.

Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus is granted. 


REMAND

The Veteran seeks service connection for bilateral cataracts and hypertension, both to include as secondary to his diabetes mellitus.  On November 2013 VA examination, posterior subcapsular cataract of the right eye and cortical cataract of the left eye were diagnosed.  However, the examiner did not provide an opinion regarding etiology.  Additionally the Veteran's VA treatment records reflect he has a history of essential hypertension and ongoing treatment for his blood pressure.  Given these diagnoses and the grant of service-connection for diabetes mellitus, a remand is necessary to obtain VA examinations with opinions on these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, in his May 2012 the Veteran reported that he had been receiving treatment for his eyes, hypertension and claimed heart disease disabilities at VA facilities beginning in 2006.  The earliest VA treatment record is dated April 2011.  On remand, all outstanding VA medical records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's eFolders copies of any outstanding VA treatment records, to include those prior to November 2011. 

2. Obtain the names and address of all providers who treated the Veteran for his bilateral cataracts, hypertension, and ischemic heart disease since service.  After security the necessary releases, take all appropriate action to obtain these records.

3. After the completion of the above, schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his bilateral cataracts.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's right and left cataracts had its onset in or is otherwise related to the Veteran's active duty service.

(b) If either his right or left cataract is NOT related to service, it is at least as likely as not that the Veteran's his right or left cataract was caused or aggravated by his service-connected diabetes mellitus.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

4. After the completion of (1) and (2), schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of his hypertension or any diagnosed heart disease.  Copies of all pertinent records should be made available to the examiner for review.  Based on an examination, review of the record, and any tests or studies deemed necessary the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran's hypertension had its onset in or is otherwise related to the Veteran's active duty service.

(b) If his hypertension is NOT related to service, it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

(c) Specifically note whether the Veteran is diagnosed with heart disease, and if so, identify the nature of the heart disease.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

5. The AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


